This was an action in trespass based upon an alleged assault and battery. After trial the jury returned a verdict for the plaintiff in the sum of $3,500. The defendant moved for a new trial. This was refused; hence this appeal. Several of the assignments of error are based upon the admission in evidence, over defendant's objection, of the Quarter Sessions' record of this same defendant's indictment for aggravated assault and battery against this prosecutor and his conviction under that indictment, the criminal prosecution arising from the same facts as this civil action. The record of the defendant's indictment and conviction of the charge of mayhem against this prosecutor was also admitted over defendant's objection. Testimony of Commonwealth witnesses at the above criminal trials was also admitted over defendant's objection. This entire record is replete with these and similar errors.
It is settled that in a civil action to recover damages from an assault and battery the record of the defendant's conviction in a criminal court of the same charge of assault and battery against the prosecutor is not admissible. See Porter v. Seiler,23 Pa. 424, 62 Am. Dec. 431 and 4 Am. Juris., sec. 156, p. 199.
The judgment is reversed, with a venire. *Page 219